91 F.3d 134
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Cornelius TUCKER, Jr., Plaintiff--Appellant,v.Lieutenant MUNN, Defendant--Appellee,andSergeant GRIMES;  J.B. French, Warden;  T. Royal, Nurse;Regina Brooks, Parole Analyst;  Parole Commission,Defendants.Cornelius TUCKER, Jr., Plaintiff--Appellant,v.Lieutenant Munn, Defendant--Appellee,andSergeant Grimes, J.B. French, Warden;  T. Royla, Nurse'Regina Brooks, Parole Analyst;  Parole Commission,Defnedants.
Nos. 95-7547, 96-6122.
United States Court of Appeals, Fourth Circuit.
Submitted:  June 20, 1996Decided June 27, 1996.

Cornelius Tucker, Jr., Appellant Pro Se.
Before HALL, WILKINS, and HAMILTON, Circuit Judges.
PER CURIAM:


1
In No. 95-7547, Appellant appeals the district court's order denying his myriad pre-trial motions.  Finding no abuse of discretion, we affirm on the reasoning of the district court.  Tucker v. Munn, No. CA-95-656-5-BR (E.D.N.C. Sept. 7, 1995).


2
In No. 96-6122, Appellant appeals the district court's final order dismissing this 42 U.S.C. § 1983 (1988) complaint.  The district court assessed a filing fee in accordance with Evans v. Croom, 650 F.2d 521 (4th Cir.1981), cert. denied, 454 U.S. 1153 (1982), and dismissed the case when Appellant failed to comply with the fee order.  Again, we find no abuse of discretion.  We modify the district court's order to reflect that the dismissal was without prejudice, and affirm as so modified.  See 28 U.S.C. § 2106 (1988).


3
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

No. 95-7547--AFFIRMED
No. 96-6122--AFFIRMED AS MODIFIED